     Case 1:18-cv-00154-LG-RPM Document 20 Filed 01/24/19 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

__________________________________________
                                          :
BLAINE HARRINGTON III,                    :
                                          :
      Plaintiff,                          :
                                          :
v.                                        :                Civil Action No.
                                          :                1:18-cv-00154 LG-RHW
PREMIER GOLF GROUP, LLC, and              :
MITCHELL CRUM,                            :
                                          :
      Defendants.                         :
                                          :
__________________________________________:


                           DECLARATION OF DAVID C. DEAL

      I, DAVID C. DEAL state the following:

1.    I am over the age of eighteen (18) and otherwise competent to testify.

2.    I am the attorney for Plaintiff, Blaine Harrington (“Harrington”) in the above-styled case.

3.    Plaintiff filed Plaintiff’s Motion for Entry of Final Judgment by Default Against

      Defendants Premier Golf Group, LLC, and Mitchell Crum (“Defendants”) and

      Incorporated Memorandum of Law (“Motion for Entry”) in the above-styled case on

      January 24, 2019 [ECF No. 17-18].

4.    In the above-mentioned Motion for Entry of Final Judgment, Plaintiff requested entry of

      a final judgment in favor of Harrington for $15,000.00. [ECF No. 17-18].

5.    Defendants copied and posted “USA-AZ-GC-02-2-14_cs,” (“Copyrighted Photograph”)

      the photograph at issue in this case to Defendants’ commercial website,

      www.arizonagolfschools.com. [Complaint ¶ 12, Ex. 4].

6.    Statutory damages are applicable in this case based on Plaintiff’s timely registration of

      the Copyrighted Photograph. [Complaint ¶11, Ex. 3].
      Case 1:18-cv-00154-LG-RPM Document 20 Filed 01/24/19 Page 2 of 2




7.    Copyright infringement may be considered willful when a defendant defaults and decides

      not to defend against the action. [ECF No. 8, Motion for Entry].

8.    Statutory damages serve the dual purpose of punishing and deterring the infringer while

      compensating the copyright holder for the infringement. [ECF No. 8, Motion for Entry].

9.    The court has wide discretion in determining the amount of statutory damages to be

      awarded within the ranges provided by 17 U.S.C. § 405(c)(1)-(2).

10.   Twenty times minimum statutory damages of $750.00 is $15,000.00.



      I swear of affirm the foregoing is true and correct under penalties of perjury.




DATED: January 24, 2019                             _________________________________
                                                    David C. Deal (VA Bar No.: 86005)
                                                    The Law Office of David C. Deal, P.L.C.
                                                    P.O. Box 1042
                                                    Crozet, VA 22932
                                                    434-233-2727, Telephone
                                                    888-965-8083, Facsimile
                                                    david@daviddeal.com
                                                    Attorney for Plaintiff
